Appeal from a judgment of the Supreme Court in favor of plaintiff, entered September 30, 1953, in Schenectady County, upon a verdict rendered at a Trial Term. Plaintiff was a part-time instructor for defendant in an evening woodworking class. While sawing a piece of wood upon a circular power saw, the material suddenly “ kicked back ” seriously injuring plaintiff’s hand. This action was brought under the Employers’ Liability Act, and the jury has returned an unanimous verdict in favor of plaintiff. There is evidence in the record from which the jury could have found that the appliance which plaintiff was operating was defective and defectively equipped, and that the defendant, through its director, had notice thereof a sufficient time prior to the accident to permit reasonable opportunity for repairs or additional safeguards. There is evidence that defendant permitted the continued use of the equipment with knowledge that it was unsafe. The question of the contributory negligence of the plaintiff was properly left to the jury as a question of fact. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.